Citation Nr: 1447938	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  10-43 856	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to nonservice-connected pension.


WITNESSES AT HEARING ON APPEAL

Appellant, his sister, and his brother-in-law


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from June 1979 to June 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania.  The RO in Columbia, South Carolina, currently has jurisdiction of the claim.  

The Veteran, his sister (T.W.) and his brother-in-law (Q.W.) presented testimony at a personal hearing before the undersigned.  A transcript is of record.

The current record before the Board consists of a paper claims file and an electronic file known as Virtual VA.


FINDING OF FACT

The Veteran's active service from June 1979 to June 1982 does not constitute active military service during a period of war.


CONCLUSION OF LAW

The criteria for eligibility for nonservice-connected pension benefits have not been met.  38 U.S.C.A. §§ 101, 1521 (West 2002); 38 C.F.R. §§ 3.2, 3.3, 3.16, 3.203 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pension is provided for a Veteran with honorable active military service of 90 days or more during a period of war (or discharge or release from service during a period of war for a service-connected disability) who is permanently and totally disabled from nonservice-connected disability not the result of that Veteran's willful misconduct and who meets certain annual income limitation requirements.  38 U.S.C.A. § 1521(a), (j); 38 C.F.R. § 3.3(a)(3).  

The Veteran served in the United States Marine Corps from June 1979 to June 1982.  The Board notes that there is no indication from review of the statements or testimony in this case that the Veteran disputes these dates of service.  

VA's defined periods of war are listed in 38 C.F.R. § 3.2.  The Vietnam era is defined as the period beginning on February 28, 1961, and ending on May 7, 1975, inclusive, in the case of a Veteran who served in the Republic of Vietnam during that period, and the period beginning on August 5, 1964, and ending on May 7, 1975, inclusive, in all other cases.  38 C.F.R. § 3.2(f); see also 38 U.S.C.A. § 101(29)(A), (B).  The Persian Gulf War is defined as the period beginning on August 2, 1990, through the date to be prescribed by Presidential proclamation or law.  38 C.F.R. § 3.2(i); see also 38 U.S.C. 101(33).  The constitutionality of this eligibility requirement has been upheld.  Fisher v. West, 11 Vet. App. 121, 123-124 (1998).

The Veteran's period of active military service from June 1979 to June 1982 falls within the peacetime period between the Vietnam era and the Persian Gulf War.  38 C.F.R. § 3.2(e), (i). Thus, he is not eligible for nonservice-connected pension based on his active service.

Given that the evidence reflects that the Veteran did not have active military service during a period of war, he is ineligible for nonservice-connected pension.  See 38 U.S.C.A. § 1521(a), (j); 38 C.F.R. § 3.3(a) (3).  As the Veteran's service does not meet the threshold requirements for eligibility for VA pension benefits, his claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  While sympathetic to the Veteran's arguments and situation, the Board is without legal authority to grant entitlement to nonservice-connected pension on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

The notice and duty to assist provisions of 38 C.F.R. § 3.159 have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-43 (2002).  In cases such as this, where a claim cannot be substantiated because there is no legal basis for the claim, VA is not required to meet the duty to assist a claimant.  See Sabonis, 6 Vet. App. at 430 (1994); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004.


ORDER

Entitlement to nonservice-connected pension is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


